DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  
This office action is in response to the RCE filed on 04/29/2022.  Claims 1-20 remain pending with claims 1, 11 and 16 have been amended.                                              

Response to Arguments
Applicant's arguments filed 4/29/2022 have been fully considered but they are not persuasive.                  
In the remarks, Applicant made two main arguments.               
a)  The first argument:  Claim 1 was rejected as allegedly being unpatentable over Kuo and Adler, but the combination of Kuo and Adler fails to show or suggest a controller that “adjusts a strength of blue display light emitted from the array of pixels based at least partly on signals generated by the ambient light sensor,” as recited in claim 1.                         
This argument is not persuasive.  Since Kuo discloses that a display (see figure 4 and column 7 lines 15-34; i.e., AMOLED display), comprising: an array of pixels including at least first and second pixels (see figure 4 and column 7 lines 15-20; i.e., pixels 400 arranged in array); an ambient light sensor located between the first and second pixels (see figure 4 and column 7 lines 35-46; i.e., photo sensor 460 for measuring brightness of an ambient light); and a controller that controls the array of pixels based at least partly on signals generated by the ambient light sensor (see figure 4 and column 7 lines 35-46; i.e., the read-out TFT 450 to generate sensing signal Isense corresponding to the measured brightness of the ambient light and using Isense to adjust the data signal Vdata for controlling the array of pixels 400).  And from the same field of optical color adjusting, Adler clearly discloses that the artificial light source 207 is a multimode light source that including at least red (R), green (G) and blue (B) LEDs; and that the R/G/B LEDs, each capable to enable artificial light source 207 to emit light of any color, including any or subset of colors in R/G/B gamut (see section [0031]).  And the controller unit 211 and ambient sensor(s) 210 cooperatively function to monitor and adjust the color and its intensity of the light outputted by the artificial light source 207 (see section [0058]).  It would have been obvious to one have ordinary skill in the art before the effective filing date of the claimed invention to modify Kuo by including the teachings from Adler in order to arrive that, a controller that “adjusts a strength of blue display light emitted from the array of pixels based at least partly on signals generated by the ambient light sensor,” as recited in claims 1 and 16.  Because the controller unit 211 and ambient sensor(s) 210 cooperatively functioned to monitor and adjust the blue color and its intensity of the light from a light source can be incorporated into the display system disclosed by Kuo.                     
b)  The second argument:  Claim 11 was rejected as allegedly being unpatentable over Kuo and Adler, but the combination of Kuo and Adler fails to show or suggest controlling a display white point based on visible light sensor signals, let alone “adjusting a driving strength of blue pixels in the display,” as recited in the claim 11.                           
This argument is not persuasive.  Since Kuo discloses that a display (see figure 4 and column 7 lines 15-34; i.e., AMOLED display), comprising: an array of pixels including at least first and second pixels (see figure 4 and column 7 lines 15-20; i.e., pixels 400 arranged in array); an ambient light sensor located between the first and second pixels (see figure 4 and column 7 lines 35-46; i.e., photo sensor 460 for measuring brightness of an ambient light); and a controller that controls the array of pixels based at least partly on signals generated by the ambient light sensor (see figure 4 and column 7 lines 35-46; i.e., the read-out TFT 450 to generate sensing signal Isense corresponding to the measured brightness of the ambient light and using Isense to adjust the data signal Vdata for controlling the array of pixels 400).  And from the same field of optical color adjusting/calibrating, Holub teaches that methods and apparatus for calibrating a color display (see column 1 lines 10-15), comprising sensor measuring and computing white point of a display, and then comparing the computed white point to a standard value (see column 6 lines 33-42), such that the white point of the display can be set to a desirable value and bringing the display into conformance (see column 5 lines 33-35, column 6 lines 33-42).  The white balance refers to the vector-inner-product of the color mixture matrix and the balance vector which yields the white point.  The white points are available, depending upon the balance among the three color channels R/G/B (see column 8 lines 29-40).  Therefore, set the white point of a display to a desire value and resulted with set the blue color of a display to a desire value (see figure 8 and its associated depictions and column 3 lines 14-47).  Kuo and Holub are combinable because they are from the same field of endeavor.  It would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to modify Kuo by including the teachings from Holub in order to bring a display into conformance by setting its white point to a desirable value, including adjusting a driving strength of blue pixels in the display disclosed by Kuo.           

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 4-7, 9-10, 12, 16-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kuo et al (USPN 8,669,924), hereafter as Kuo, in view of Adler (US 2012/0306381).                  
RE claim 1, Kuo discloses the invention substantially as claimed.                       
Kuo discloses that a display (see figure 4 and column 7 lines 15-34; i.e., AMOLED display), comprising: an array of pixels including at least first and second pixels (see figure 4 and column 7 lines 15-20; i.e., pixels 400 arranged in array); an ambient light sensor located between the first and second pixels (see figure 4 and column 7 lines 35-46; i.e., photo sensor 460 for measuring brightness of an ambient light); and a controller that controls the array of pixels based at least partly on signals generated by the ambient light sensor (see figure 4 and column 7 lines 35-46; i.e., the read-out TFT 450 to generate sensing signal Isense corresponding to the measured brightness of the ambient light and using Isense to adjust the data signal Vdata for controlling the array of pixels 400).                 
However, Kuo does not specifically disclose that a controller that adjusts a strength of blue display light emitted from the array of pixels based at least partly on signals generated by the ambient light sensor.              
From the same field of optical color adjusting, Adler clearly discloses that the artificial light source 207 is a multimode light source that including at least red (R), green (G) and blue (B) LEDs; and that the R/G/B LEDs, each capable to enable artificial light source 207 to emit light of any color, including any or subset of colors in R/G/B gamut (see section [0031]).  And the controller unit 211 and ambient sensor(s) 210 cooperatively functioned to monitor and adjust the color (including blue color) and its intensity of the light outputted by the artificial light source 207, relatively to a natural light source (see section [0058]).                         
Kuo and Adler are combinable because they are from the same field of endeavor.  It would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to modify Kuo by including the teachings from Adler in order to adjust a driving strength of blue pixel in a display, because the controller unit 211 and ambient sensor(s) 210 cooperatively functioned to monitor and adjust the blue color and its intensity of the light from a light source disclosed by Adler can be incorporated into the display system disclosed by Kuo.                 
RE claim 4, Kuo in view of Adler disclose that wherein the pixels comprises organic light-emitting diode pixels (see figure 4 and column 7 lines 35-46; i.e., pixels 400 including OLED 470).                            
RE claim 5, Kuo in view of Adler disclose that a substrate on which the array of pixels is located (see figure 5 and column 7 lines 50-65; i.e., the substrate 510 on which the array of pixels 500 located).                       
RE claim 6, Kuo in view of Adler disclose that wherein the ambient light sensor is located on the substrate (see figure 5 and column 7 lines 50-65; i.e., the ambient light sensor having a photosensitive layer 560 is located on the substrate 510).                       
RE claim 7, Kuo in view of Adler disclose that wherein the ambient light sensor is located on an additional substrate that is separate from the substrate (see figure 5 and column 8 lines 1-29; i.e., substrate 412 or interlayer dielectric layer 530).                       
RE claim 9, Kuo in view of Adler disclose that wherein the controller controls a brightness of the array of pixels based at least partly on the signals from the ambient light sensor (see figure 4 and column 7 lines 35-46; i.e., the read-out TFT 450 to control brightness of the array of pixels 400 based on the Isense signals from the ambient light sensor 460).                         
RE claim 10,  Kuo in view of Adler disclose that wherein the ambient light sensor is configured to detect visible light (see figure 4 and column 7 lines 35-46; i.e., the ambient light sensor 460 to detect visible light).                             
RE claim 16, Kuo discloses the invention substantially as claimed.                   
Kuo discloses that a display (see figure 4 and column 7 lines 15-34; i.e., AMOLED display), comprising: an array of organic light-emitted diodes that emit light (see figure 4 and column 7 lines 35-46; i.e., an array of OLED 470 emitting light); a substrate on which the array of organic light-emitting diode is located (see figure 5 and column 7 lines 50-65; i.e., the substrate 510 on which the array of OLED 470 is located); a light sensor located within the array of organic light-emitting diodes that detects the light (see figure 4 and column 7 lines 35-46; i.e., light/photo sensor 460 located within the array of OLED 470 that detects the light); and control circuitry that controls the array of organic light-emitting diodes based at least partly on signals from the light sensor (see figure 4 and column 7 lines 35-46; i.e., the read-out TFT 450 to control the array of OLED 470 based on the Isense signal from the light/photo sensor 460).                          
However, Kuo does not specifically disclose that a light sensor that detects a color of ambient light and control circuitry that controls a strength of blue display light emitted from the array of organic light-emitting diodes based at least partly on the color of the ambient light.                   
From the same field of optical color adjusting, Adler clearly discloses that the ambient artificial light source 207 is a multimode light source that including at least red (R), green (G) and blue (B) LEDs; and that the R/G/B LEDs, each capable to enable artificial light source 207 to emit light of any color, including any or subset of colors in R/G/B gamut (see section [0031]).  And the controller unit 211 and ambient sensor(s) 210 cooperatively functioned to monitor and adjust the color (including blue color) and its intensity of the light outputted by the ambient artificial light source 207, relatively to a natural light source (see section [0058]).                         
Kuo and Adler are combinable because they are from the same field of endeavor.  It would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to modify Kuo by including the teachings from Adler in order to control a driving strength of blue display light emitted from a light source, such as light emitted from the array of organic light-emitting diodes, because the controller unit 211 and ambient sensor(s) 210 cooperatively functioned to monitor and adjust the blue color and its intensity of the light from a light source disclosed by Adler can be incorporated into the display system disclosed by Kuo as they are all from the same field of optical color adjusting.                             
RE claim 17, Kuo in view of Adler disclose that wherein the array of organic light-emitting diodes includes first and second organic light-emitting diodes and wherein the light sensor is located between the first and second organic light-emitting diodes (see figure 4 and column 7 lines 35-46; i.e., the array of OLED 470 includes first and second OLED 470, and the light sensor 460 of one pixel 400 is between/within the first OLED 470 and the second OLED 470 of the pixels 400 around it).                        
RE claim 18, Kuo in view of Adler disclose that wherein the light sensor is located on the substrate (see figure 5 and column 7 lines 50-65; i.e., the light sensor 460 is located on the substrate 510).                   
RE claim 19, Kuo in view of Adler disclose that wherein the light sensor is located behind the array of organic light-emitting diodes (see figure 4 and column 7 lines 35-46; i.e., the light sensor 460 is located behind the array of OLED 470).                          
Claims 11, 12, 14, 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kuo et al (USPN 8,669,924), hereafter as Kuo, in view of Holub (USPN 7,102,648).                  
RE claim 11, Kuo discloses the invention substantially as claimed.                  
Kuo discloses that a display (see figure 4 and column 7 lines 15-34; i.e., AMOLED display), comprising: an array of pixels including at least first and second pixels (see figure 4 and column 7 lines 15-20; i.e., pixels 400 arranged in array); a substrate on which the array of pixels is located (see figure 5 and column 7 lines 50-65; i.e., the substrate 510 on which the array of pixels 400/500 is located); a visible light sensor located on the substrate between the first and second pixels (see figure 4 and column 7 lines 35-46; i.e., visible light sensor 460 on substrate 510 between the pixels 400); and control circuitry that controls the array of pixels based at least partly on signals from the visible light sensor (see figure 4 and column 7 lines 35-46; i.e., the read-out TFT 450 to control the array of pixels 400 based on Isense signal from the visible light sensor 460).                       
However, Kuo does not specifically disclose that control circuitry that controls the display white point based at least partly on signals from the visible light sensor by adjusting a driving strength of blue pixels in the display.                         
From the same field of optical color adjusting/calibrating, Holub teaches that methods and apparatus for calibrating a color display (see column 1 lines 10-15), comprising sensor measuring and computing white point of a display, and then comparing the computed white point to a standard value (see column 6 lines 33-42), such that the white point of the display can be set to a desirable value and bringing the display into conformance (see column 5 lines 33-35, column 6 lines 33-42).  The white balance refers to the vector-inner-product of the color mixture matrix and the balance vector which yields the white point.  The white points are available, depending upon the balance among the three color channels R/G/B (see column 8 lines 29-40).  Therefore, set the white point of a display to a desire value and resulted with set the blue color of a display to a desire value (see figure 8 and its associated depictions and column 3 lines 14-47).                           
Kuo and Holub are combinable because they are from the same field of endeavor.  It would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to modify Kuo by including the teachings from Holub in order to bring a display into conformance by setting its white point to a desirable value, including adjusting a driving strength of blue pixels in the display disclosed by Kuo.                                 
RE claim 12, Kuo in view of Holub disclose that wherein the control circuitry controls a brightness of the array of pixels based at least partly on the signals from the visible light sensor (see figure 4 and column 7 lines 35-46; i.e., the read-out TFT 450 to control a brightness of the array of pixels 400 based on Isense from the visible light sensor 460).                            
RE claim 14, Kuo in view of Holub disclose that wherein the visible light sensor comprises an ambient light sensor for detecting ambient light (see figure 4 and column 7 lines 35-46; i.e., the ambient light sensor 460 for detecting ambient light).                            
RE claim 15, Kuo in view of Holub disclose that wherein the visible light sensor detects light emitted by the array of pixels (see figure 4 and column 7 lines 35-46; i.e., visible light sensor 460 detects light emitted by OLED 470 of the pixels array 400).                                 
Claims 2, 3, 8 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kuo et al (USPN 8,669,924), hereafter as Kuo, in view of Adler (US 2012/0306381), and further in view of Yoshimoto et al (US 2010/0225617), hereafter as Yoshimoto.                               
RE claims 2, 3, 8 and 20, Kuo in view of Adler disclose that invention substantially as claimed.        
However, Kuo in view of Adler do not specifically disclose that a proximity sensor located within the array of pixels or within the array of organic light-emitting diodes, wherein the proximity sensor generates proximity sensor signals in response to external objects detected in proximity to the display, or an infrared light sensor located within the array of pixels.                                                  
From the same field of endeavor, Yoshimoto teaches that a touch position detection device 1 includes a touch panel 10, an image analyzing section 20 and an application execution section 21 (see figure 1 and section [0072]).  The touch panel section 10 includes display panel LCD 11, a backlight control section 15 and a sensitivity adjusting section 16 (see figure 1 and section [0075]).  The display panel LCD 11 contains infrared sensors 12 and visible light sensors 13, which serving as image capturing elements (see figure 1 and section [0075]).  The infrared light sensors 12 and/or visible light sensors 13 are provided for the respective pixels in the display panel LCD 11 (see section [0086]).  The image analyzing section 20 includes imaging adjusting section 2 and external light intensity calculation section 3, wherein the image adjusting section 2 adjusting the infrared light image and the visible light image captured by the touch panel section 10 (see sections [0089], [0090]).  The position detection device 1 which detects a position of a figure of a target subject by capturing, with a plurality of infrared light sensors 12 and visible light sensors 13 included in an image capture section, an image of the target subject being placed near or in contact with the image capture screen (see section [0009]).  The motivation of Yoshimoto is to achieve a position detection device capable of appropriately detecting a position of a figure of a target subject under a broad range of ambient light intensities (see section [0008]).                                 
Kuo, Adler and Yoshimoto are combinable because they are from the same field of endeavor.  It would have been obvious to one having ordinary skill in the art at the time of invention to modify Kuo in view of Adler by including the teachings from Yoshimoto in order to achieve a position detection device capable of appropriately detecting a position of a figure of a target subject under a broad range of ambient light intensities.                                     
Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kuo et al (USPN 8,669,924), hereafter as Kuo, in view of Holub (USPN 7,102,648), and further in view of Yoshimoto et al (US 2010/0225617), hereafter as Yoshimoto.                               
RE claim 13, Kuo in view of Holub disclose that invention substantially as claimed.        
However, Kuo in view of Holub do not specifically disclose that a proximity sensor located within the array of pixels or within the array of organic light-emitting diodes, wherein the proximity sensor generates proximity sensor signals in response to external objects detected in proximity to the display, or an infrared light sensor located within the array of pixels.                                                  
From the same field of endeavor, Yoshimoto teaches that a touch position detection device 1 includes a touch panel 10, an image analyzing section 20 and an application execution section 21 (see figure 1 and section [0072]).  The touch panel section 10 includes display panel LCD 11, a backlight control section 15 and a sensitivity adjusting section 16 (see figure 1 and section [0075]).  The display panel LCD 11 contains infrared sensors 12 and visible light sensors 13, which serving as image capturing elements (see figure 1 and section [0075]).  The infrared light sensors 12 and/or visible light sensors 13 are provided for the respective pixels in the display panel LCD 11 (see section [0086]).  The image analyzing section 20 includes imaging adjusting section 2 and external light intensity calculation section 3, wherein the image adjusting section 2 adjusting the infrared light image and the visible light image captured by the touch panel section 10 (see sections [0089], [0090]).  The position detection device 1 which detects a position of a figure of a target subject by capturing, with a plurality of infrared light sensors 12 and visible light sensors 13 included in an image capture section, an image of the target subject being placed near or in contact with the image capture screen (see section [0009]).  The motivation of Yoshimoto is to achieve a position detection device capable of appropriately detecting a position of a figure of a target subject under a broad range of ambient light intensities (see section [0008]).                                 
Kuo, Holub and Yoshimoto are combinable because they are from the same field of endeavor.  It would have been obvious to one having ordinary skill in the art at the time of invention to modify Kuo in view of Holub by including the teachings from Yoshimoto in order to achieve a position detection device capable of appropriately detecting a position of a figure of a target subject under a broad range of ambient light intensities.                                     

   Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.                          
Any inquiry concerning this communication from the examiner should be directed to FRED TZENG whose telephone number is 571-272-7565.  The examiner can normally be reached on weekdays from 2:0 pm to 10:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-7565 for After Final communications.          
Informal regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).                           
	If you would like assistance from a USPTO Customer Service Representative or 
access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000 (IN USA).                                    
						/FRED TZENG/                                                                                    Primary Examiner, Art Unit 2625                                                                                                                    

FFT
June 11, 2022